DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 4 is objected to because of the following informalities:  the claim recites “the at least one biasing element the second set of the pump stages” which doesn’t make grammatical sense.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (CN 202250886U).
Regarding claims 1, 11, 15, and 16, Xu discloses a pump (Figure 1) for modifying at least one property of a fluid, the pump comprising: an outer housing (16); pump stages (Figure 1) positioned in the outer housing, each pump stage of the pump stages comprising: an impeller (5 and 6 as example impellers); and a diffuser (8, 11 as an example) at least partially housing the impeller; a shaft (1) positioned in the outer housing, the impeller of each of the pump stages being coupled to the shaft, the shaft to rotate each impeller about an axis of the shaft to modify the at least one property of the fluid as the fluid travels through each of the pump stages; a crossover element (transition section 9) positioned between a first set of the pump stages and a second set of the pump stages, the crossover element to enable fluid communication between the first set of the pump stages and the second set of the pump stages (see Figure 1, fluid leaves the first set of pump stages, travels through the intermediate transition section 9, and then travels to the second set of pump stages prior to exiting back through the intermediate transition section and to the outlet passage); and a compensation assembly (see Figures 1 and 3, the last stage at 11) positioned in the outer housing proximate the crossover element and between the first set of the pump stages and the second set of the pump stages, the compensation assembly comprising at least one biasing element (21) to bias the second set of the pump stages into an initial position, the compensation assembly to enable the second set of the pump stages to move against a biasing force of the at least one biasing element within the outer housing in an axial direction along the axis of the shaft relative to at least one of the first set of the pump stages or the crossover element (Paragraphs 13-14). First and second hydraulic inserts to modify at least one property of the fluid as the fluid travels through the stages (Figure 1). Preloading is implicit of the structure of embodiments of Figure 3 (biasing element 21).
Regarding claims 2-3, Xu discloses the pump according to claim 1 above. Xu further discloses the compensation assembly is positioned at least partially in and integrated with the crossover element (Figure 3), the compensation assembly configured to move relative to the crossover element (see Figure 3, arrow pointing in biasing direction, allowing compensation assembly to be able to move relative to 9).
Regarding claims 4-6 and 10, Xu discloses the pump according to claim 1 above. Xu further discloses the at least one biasing element defines a flexible connection between the compensation assembly and the crossover element (the biasing element is elastic), and wherein the pump is configured to deform the at least one biasing element is received in the outer housing, the at least one biasing element and at least a portion of the compensation assembly are received within a recess (see Figure 3, 21 is positioned within a recess) defined in the crossover element (9), the compensation assembly configured to move further into the recess in response to a force applied to the second set of the pump stages that is sufficient to overcome the biasing force of the at least one biasing element (see Figure 3, arrow is one biasing force, and the second stages push against this force when installed), and the at least one biasing element is configured to dampen movement of the second set of the pump stages relative to the crossover element (implicit in the structure; spring biasing forces will provide “cushion”). Xu further discloses the compensation assembly defines at least a portion of the diffuser of a pump stage positioned adjacent the compensation assembly (see diffuser 11).
Regarding claims 7-8, Xu discloses the device according to claim 1 above. Xu further discloses at least one stop surface to limit axial movement of the second set of the pump stages in at least one direction of travel along the axis of the shaft, and is positioned to at least partially prevent overloading of the at least one biasing element (see Figure 3, the L-shaped groove whereby 12 fits into 9 would limit the axial movement).
	Regarding claim 9, Xu discloses the pump according to claim 1 above. Xu further discloses the at least one biasing element comprises a disc spring (Xu calls 21 an “elastic gasket” which by BRI is equivalent to “disc spring”).
Regarding claims 12-13, Xu discloses the device according to claim 11 above. Xu further discloses an end cap (18) coupled to the outer housing, wherein the device is configured to preload the one or more biasing elements when the end cap is coupled with the outer housing. The end cap is coupled to the outer housing with one or more fasteners (Figure 1, unlabeled bolts).
Regarding claim 14, Xu discloses the device according to claim 11 above. Xu further discloses the device is configured to deform the one or more biasing elements comprising at least one disc spring when the second hydraulic insert is received in the outer housing (Xu calls 21 an “elastic gasket” which by BRI is equivalent to “disc spring”).
Regarding claims 17-20, Xu discloses the method according to claim 16 above. Xu further discloses a housing of an impeller of the at least one hydraulic insert with a portion of the compensation assembly (Figures 1 and 3), movably connecting the portion of the compensation assembly defining the housing to the crossover element with the at least one biasing element (Figure 3), elastically deforming the at least one biasing element of the compensation assembly a selected amount by securing an end cap (18) to the outer housing, and positioning both the crossover element and the compensation assembly between the at least one hydraulic insert and the another hydraulic insert within the outer housing of the pump (Figures 1 and 3).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hartmann (US 6471468) discloses a “compensator” for a multi-stage pump (see Figures 1-4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745